16-3575-cv; 17-160-cv
Barcia v. Sitkin v. Rold
            16-3575-cv; 17-160-cv
            Barcia v. Sitkin v. Rold
            16-3575-cv; 17-160-cv
            Barcia v. Sitkin v. Rold

                                                UNITED STATES COURT OF APPEALS
                                                   FOR THE SECOND CIRCUIT

                                                       SUMMARY ORDER
            Rulings by summary order do not have precedential effect. Citation to a summary order filed
            on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
            Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
            document filed with this Court, a party must cite either the Federal Appendix or an
            electronic database (with the notation “summary order”). A party citing a summary order
            must serve a copy of it on any party not represented by counsel.

      1            At a stated term of the United States Court of Appeals for the Second Circuit, held at
      2     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
      3     on the 15th day of November, two thousand seventeen.
      4
      5     PRESENT:             AMALYA KEARSE,
      6                          JOSÉ A. CABRANES,
      7                          RICHARD C. WESLEY,
      8
      9                                              Circuit Judges.
     10
     11
     12     NIDIA BARCIA, Individually and on behalf of all
     13     others similarly situated,
     14
     15                                     Plaintiff-Appellee,                           16-3575-cv
     16                                                                                   17-160-cv
     17                                v.
     18
     19     NEW YORK STATE UNEMPLOYMENT INSURANCE
     20     APPEAL BOARD,
     21
     22                                     Defendant-Appellee,
     23
     24                                v.
     25
     26     WILLIAM J. ROLD,
     27
     28                                     Movant-Appellant*
     29
     30

            *   The Clerk of Court is directed to amend the caption as indicated above.

                                                                         1
     16-3575-cv; 17-160-cv
     Barcia v. Sitkin v. Rold
 1
 2   FOR PLAINTIFF-APPELLEES:                                                   DAVID RAFF, Raff & Becker LLP, New
 3                                                                              York, NY
 4
 5   FOR DEFENDANT-APPELLEE:                                                    DAVID S. FRANKEL, Assistant Solicitor
 6                                                                              General (Barbara D. Underwood, Solicitor
 7                                                                              General, Steven C. Wu, Deputy Solicitor
 8                                                                              General, David S. Frankel, Assistant
 9                                                                              Solicitor General, on the brief), for Eric T.
10                                                                              Schneiderman, New York State Attorney
11                                                                              General, New York, NY
12
13   FOR MOVANT-APPELLANT:                                                      JANE BECKER, Law Offices of Jane
14                                                                              Becker Whitaker, San Juan, Puerto Rico,
15                                                                              (Steven A. Rosen, Law Offices of Steven
16                                                                              A. Rosen, on the brief), New York, NY
17
18          Appeal from an order of the United States District Court for the Southern District of New
19   York (Loretta A. Preska, Judge).1

20        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
21   ADJUDGED, AND DECREED that the two captioned appeals are DISMISSED.

22           Movant-Appellant William Rold (“appellant” or “Rold”) has filed two separate appeals
23   challenging the District Court’s decision to defer ruling on his motion to intervene in long-running
24   settlement discussions in Barcia v. Sitkin, 79 Civ. 5831 (LAP) (hereinafter “Barcia”). Barcia concerns a
25   1983 consent decree (“the decree”) between unemployment insurance claimants and the New York
26   State Department of Labor and Unemployment Insurance Appeal Board (UIAB). The District
27   Court entered the decree after finding that the UIAB had failed to provide claimants with proper
28   due process protections in unemployment insurance denial appeal hearings. As part of the decree,
29   the court ordered independent monitoring of the UIAB by Raff & Becker LLP, a New York City
30   labor law firm that represented the class of plaintiffs that brought the underlying suit.
31
32           Appellant is not, and has never been, a party in Barcia. Appellant is a former chief
33   administrative law judge on the UIAB. In 2011, when he was no longer a member of the UIAB, he
34   brought a separate civil rights and qui tam suit against both Barcia plaintiffs and defendants. In his
35   suit, Rold contends that he observed inflated, duplicative, and fraudulent billing statements
36   produced by Raff & Becker, and that New York State officials continually paid the firm what the
37   firm and the officials knew to be an unreasonably large amount for unnecessary work, in violation of
38   the New York State and federal False Claims Acts. See United States ex. rel. Rold, No. 14-cv-04393
39   (S.D.N.Y). Rold further alleges that he was fired for his attempts to bring the fraudulent billing and
40   payment practices to the attention of the New York State Attorney General. He now contends that
41   his participation as intervenor in Barcia is necessary for him to fairly litigate his separate civil rights
42   and qui tam claims.


     1   Judge Loretta A. Preska is presiding over both the Barcia litigation and appellant’s civil rights and qui tam action.

                                                                      2
     16-3575-cv; 17-160-cv
     Barcia v. Sitkin v. Rold
 1           Appellant filed a motion to intervene in Barcia in March 2016, after receiving word that the
 2   parties were in negotiations to terminate the 1983 consent decree. In October 2016, having not
 3   ruled on appellant’s motion, the District Court so-ordered a joint stipulation that terminated Raff &
 4   Becker’s monitoring of the UIAB. Rold filed his first appeal (16-3575-cv) following the District
 5   Court’s approval of that stipulation, requesting that this Court order the District Court to rule on his
 6   pending motion before taking any other action in the Barcia litigation. In December 2016, the
 7   District Court so-ordered a second stipulation, which vacated the majority of the Barcia defendants’
 8   remaining obligations under the decree. Appellant’s motion to intervene was still pending at the time
 9   Judge Preska so-ordered this second stipulation. He then filed his second appeal (17-160-cv), again
10   demanding a ruling on his motion to intervene. The legal arguments raised in both appeals are
11   identical, and in both he suggests, as an alternative, the issuance of a writ of mandamus, citing 28
12   U.S.C. § 1651, to compel the District Court to rule on his motion to intervene.
13
14            Before the district court decided Rold’s intervention motion, his attempts to appeal with
15   respect to that motion were premature. See 28 U.S.C. § 1921 (allowing appeals from “final
16   decisions”); id. § 1292 (allowing appeals from certain interlocutory “orders” or “decrees”). Since the
17   filing of his two appeals, Rold has received a ruling on his intervention motion. On September 22,
18   2017, Judge Preska issued a final order closing the Barcia case and denying Rold’s motion to
19   intervene. All of Rold’s requests in this Court with respect to his motion to intervene are thus now
20   moot. Rold contends that his two appeals raised additional issues ripe for relief that were not
21   rendered moot by Judge Preska’s order. We disagree. Any other arguments raised by appellant
22   relating to the merits of the two stipulations Judge Preska so-ordered are baseless, as Rold is not a
23   party to Barcia and thus cannot challenge decisions entered in that case. It is well settled that “only
24   parties to a lawsuit, or those that properly become parties, may appeal an adverse judgment.” See
25   Marino v. Ortiz, 484 U.S. 301, 304 (1988). This Court cannot provide appellant any further relief now
26   that the District Court has issued a ruling on his underlying motion.
27
28
29                                             CONCLUSION
30
31           For the reasons stated above, both of Appellant’s appeals are hereby DISMISSED.
32
33
34                                                           FOR THE COURT:
35                                                           Catherine O’Hagan Wolfe, Clerk
36
37
38




                                                        3